HOLMES, Circuit Judge
(dissenting).
Respondent, a Florida corporation, during the years 1936 to 1938, inclusive, engaged in the business of subdividing and selling real estate. Many sales were made under a deferred-payment plan, and the deferred payments were carried on the books as accounts receivable. The corporation was on an accrual basis, but reported income from its deferred-payment sales in installments under the option provided in Section 44 of the Revenue Act of 1936.
We are concerned here with respondent’s income tax liability for its fiscal year ending June 30, 1938. On June 1, 1937, the corporation distributed promissory notes worth $75,000 to its shareholders as a dividend, of which sum it claimed that $70,-781.50 represented earnings or profits of the taxable year. Its adjusted net income for the computation of the surtax on undistributed profits for 1937 was $32,265.-59, and the difference in these sums, $38,-575.91, it claims as a dividends-paid credit which it was entitled to carry over into 1938 and set against its adjusted net income for computing surtax on undistributed profits for that year. Section 27(b) of the Revenue Act of 1936. The Commissioner ruled that only $35,813.17 of the $75,000 distribution constituted a dividend in 1937, on the ground that the taxpayer’s earnings and profits on the date the div*795idend was declared did not exceed that figure. The correctness of the deficiency assessment thus turns upon a determination of how much of the $75,000 distribution was earnings and profits subj ect to distribution as dividends within the meaning of the Revenue Act of 1936.
Section 115(a) of the Revenue Act of 1936 originally defined a dividend in such cases to mean any distribution made by a corporation to its shareholders, in money or other property, out of its earnings or profits either accumulated subsequent to February 28, 1913, or during the whole of the taxable year. Had the taxpayer not availed itself of the option to report its income from deferred-payment sales on the installment basis, it, being on the accrual basis, would have been taxable in 1937 upon all the profits accruable from the deferred-payment sales made in that year. Its profits were realized in 1937, but were not recognized in its tax returns because it elected to exercise its option to report such income on the installment basis. The Young case and others following it held, with respect to gains realized in tax-free reorganizations, that the total of the realized gain was available for distribution as dividends in the year realized, irrespective of when such gain was recognized and taxed. The rationale of these decisions was that Section 115(a), supra, dealt with earnings and profits, and conferred the dividends-paid credit with respect thereto without any limitation in regard to when such earnings and profits were required to be returned and taxed as gains or income. I think the law of these cases is applicable to the case at bar, and up to this point I agree with the decision of the Tax Court.
In Section 501 of the Revenue Act of 1940, however, Congress retroactively amended Section 115(a) of the Revenue Act of 1936 so as to make that section provide that the gain or loss realized from the sale or other disposition of property of a corporation, for the purpose of computing the earnings and profits of the corporation for any period beginning after February 28, 1913, should be determined by using as the adjusted basis the adjusted basis (under the law applicable to the year in which the sale or other disposition was made) for determining gain. It provides that gain or loss so realized shall increase or decrease the earnings and profits to, but not beyond, the extent to which such a realized gain or loss was recognized in computing net income under the law applicable to the year in which such sale or disposition was made.
As is made clear by the committee reports at the time this amendment was enacted, the intent of Congress was to change the statute law as interpreted by the Young case with respect to the calculation of earnings and profits distributable as dividends so as to eliminate the differentiation existing between the earnings calculable for the dividends-paid credit and the realized gain actually recognized in computing net income for the taxable year. This purpose was accomplished by limiting the gain or loss realized by a corporation from the sale or disposition of its property, with respect to its earnings and profits, to the extent to which such realized gain was recognized in its computation of taxable income.
Therefore, whatever doubt may exist as to whether or not this taxpayer fell within the ruling of the Young case, it still was unable to take a dividends-paid credit upon the whole of its earnings and profits accrued as of 1937; its earnings and profits could only be increased by its gains on deferred-payment sales to the extent that such realized gains were recognized in its computation of its net income for that year.
I also think that the surplus of the distribution over and above the amount so determined to be dividends in the year 1937 was not a distribution of capital, and that certain additional credits may be allowable to the taxpayer against the surtax on undistributed profits under the retroactive amendment of Section 26 of the 1936 Act by Section 501 of the Revenue Act of 1942. This amendment was enacted after this case had been submitted to the Tax Court, and its effect upon the rights of the parties was not considered. Opportunity for such consideration would exist upon remand.
I think the judgment should be reversed, and the cause remanded to the Tax Court for further proceedings not inconsistent with this opinion.